On a motion to set aside a default for not pleading, as irregularly entered, it was held, that putting a plea into the post-office, directed to the plaintiff’s attorney at his place of residence, when the attorney has not an agent at either of the places required by the rules of the court, was equivalent to the service of a paper upon an agent; and the service was deemed to have been made on the day the plea was mailed, and not when, according to the course of the mail, the plea was received by the plaintiff’s attorney.